Title: To James Madison from Brockholst Livingston, 25 July 1807
From: Livingston, Brockholst
To: Madison, James



Sir
25. July 1807.

Mr. Archibald M: Cock will have the honor of delivering this letter.  He is the gentleman whom on a former occasion I took the liberty of recommending as commercial agent at Martinique.  He is very highly spoken of by Governor Tompkins, to whom he has been long personally known, and who speaks with great confidence of his fitness for the office which he solicits.  With very great & sincere respect I have the honor to be, Sir your most obed Servt

Brockholst Livingston

